Case 14-10786        Doc 56     Filed 01/22/19     Entered 01/22/19 11:32:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-10786
         Crystal R Whitaker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/25/2014.

         2) The plan was confirmed on 05/16/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/15/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/02/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $14,859.00.

         10) Amount of unsecured claims discharged without payment: $48,953.60.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-10786        Doc 56      Filed 01/22/19    Entered 01/22/19 11:32:38                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $23,372.54
         Less amount refunded to debtor                          $147.54

 NET RECEIPTS:                                                                                   $23,225.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,034.73
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,034.73

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC            Unsecured      1,604.00       1,604.45         1,604.45        546.47         0.00
 CACH LLC                        Unsecured         978.00        977.70           977.70        333.00         0.00
 CAVALRY INVESTMENTS             Unsecured            NA         225.64           225.64          76.85        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         122.00        463.60           463.60        157.90         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured               NA       1,006.32         1,006.32           0.00        0.00
 FORD MOTOR CREDIT CO            Unsecured      7,137.00       8,849.12         8,849.12      3,013.95         0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured             NA         683.04           683.04        232.64         0.00
 ILLINOIS DEPT OF REVENUE        Priority          400.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY                Unsecured         129.00      5,825.80         5,825.80      1,984.23         0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA       1,167.77         1,167.77        397.73         0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured     25,500.25     25,500.25        25,500.25       8,685.22    1,632.92
 JEFFERSON CAPITAL SYSTEMS       Unsecured      1,902.00       1,901.99         1,901.99        647.81         0.00
 NICOR GAS                       Unsecured         100.00        695.10           695.10        236.75         0.00
 RENT RECOVER LLC                Unsecured      4,991.00       4,991.42         4,991.42           0.00        0.00
 ILLINOIS INSURANCE CENTER       Unsecured          89.00           NA               NA            0.00        0.00
 COMCAST STELLAR RECOVERY        Unsecured         192.00           NA               NA            0.00        0.00
 ELMHURST MEMORIAL HEALTHCAR Unsecured             250.00           NA               NA            0.00        0.00
 AURORA UNIVERSITY/RMS           Unsecured      1,543.00            NA               NA            0.00        0.00
 AURORA UNIVERSITY               Unsecured      1,544.00            NA               NA            0.00        0.00
 ATG CREDIT                      Unsecured          92.00           NA               NA            0.00        0.00
 ADVENTIST BOLINGBROOK HOSPITA Unsecured           250.00           NA               NA            0.00        0.00
 ADVOCATE MEDICAL GROUP          Unsecured         120.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE          Unsecured      1,858.00            NA               NA            0.00        0.00
 PM MUSIC CENTER                 Unsecured         857.00           NA               NA            0.00        0.00
 RIVERSIDE BROOKFIELD HS         Unsecured         361.00           NA               NA            0.00        0.00
 RUSH COPLEY MEDICAL CENTER      Unsecured      1,500.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-10786      Doc 56     Filed 01/22/19    Entered 01/22/19 11:32:38                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
 VILLAGE OF HILLSIDE          Unsecured         200.00           NA           NA             0.00        0.00
 VILLAGE OF LYONS             Unsecured      1,244.00            NA           NA             0.00        0.00
 CITY OF AURORA               Unsecured         100.00           NA           NA             0.00        0.00
 ILL AMERICAN WATER           Unsecured         100.00           NA           NA             0.00        0.00
 VILLAGE OF BELLWOOD          Unsecured         100.00           NA           NA             0.00        0.00
 WAUBONSEE COMM COLL          Unsecured         500.00           NA           NA             0.00        0.00
 SPRINT CORP                  Unsecured            NA         718.75       718.75         244.80         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $54,610.95         $16,557.35              $1,632.92


 Disbursements:

        Expenses of Administration                         $5,034.73
        Disbursements to Creditors                        $18,190.27

 TOTAL DISBURSEMENTS :                                                                     $23,225.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-10786        Doc 56      Filed 01/22/19     Entered 01/22/19 11:32:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
